WREN, Judge
(dissenting).
In my opinion this decision constitutes a usurpation of the function of the Industrial Commission. The court has ruled that the Commission, in determining whether to allow a lump sum commutation, must consider factors other than those which would make the petitioner more productive or would generate more income. Yet the opinion refers to no law requiring consideration of any such additional factors. Moreover, as I read the findings of the Commission, its inquiry was not restricted to Rule 22(b). And even if it had been so restricted, I do not interpret that rule as changing in any way the basic purpose of the Workmen’s Compensation Act as to lump sum commutations.
In addition to its finding that a lump sum settlement would fail to “make applicant more productive or generate more income” the Commission specifically determined that petitioner’s “best interest” would not be served by allowing the commutation ; that he would not become “more self-sufficient.” Further, in its findings the Commission also noted that neither of the reasons given by petitioner were “ . . . consistent with the basic intent of Workmen’s Compensation; the monthly payment to substitute for loss of monthly income.”
The record itself is almost exclusively confined to the question of income, as shown by the following:
“[BY MR. RABINOVITZ]: Now, the purpose for the lump sum was to generate an amount of income that you feel would better care for yourself and your family in your later years; is that correct?
“[PETITIONER]: That is correct
jfC ‡ % ‡ ‡ ‡
“[HEARING OFFICER]: What would happen if you could not work; in other words, if you did not die, but you just could not work, how would you pay off your house?
“[PETITIONER]: At the moment, I don’t think I can answer that.
“[HEARING OFFICER]: Well, the Commission can, because you are very close to it with the $75 a month, you see. These are the factors we have to weigh because you do have a low back strain which would be disabling to the point where you could not work.
sjc sfc ‡
“[HEARING OFFICER]: One of the reasons for all these questions is that generally workmen’s compensation is based on a monthly payout, and the reasons we, the Commission, have to determine as to whether there is a lump sum connotation, is that it is out of order — that is not normal. Normally on a lump sum connotation we have some guidelines which we go by. We look for the type of injured claimant who cannot support himself in any other manner except by using the lump sum.
In other words, he needs a lump sum at one time to either get into a business, or buy an income property or do something with it. It is not normally there to pay bills with, because basically this sort of finalizes this Award.
In other words, you have no more money coming to you out of this particular Award.
“[PETITIONER]: I understand.”
When the Commission had made its determination that a commutation would not generate more income, it is my opinion that they need have gone no further. I do not agree with the majority’s statement that the peace of mind of petitioner and *565his wife should have been a "vital factor*’ in the consideration of a lump sum settlement.
As stated by the hearing officer, the basic purpose of the Workmen’s Compensation Act is to provide an injured workman with benefits to substitute for his loss of monthly income. Accordingly, the monthly payment plan should be the rule and the lump sum settlement the exception. The rationale of this method is to preclude any possibility of an imprudent employee wasting the means for support and thereby becoming a burden upon society. Stell v. Industrial Commission, supra.
The question of the advisability of a conversion of compensation rests in the broad discretion of the Commission. Id. This Court is not the proper forum to resolve anew that determination. See Esmeir v. Industrial Commission, 10 Ariz.App. 435, 439, 459 P.2d 523, 527 (1969); Stell, supra.
I would affirm the award.